Exhibit 10.2

AMENDMENT TO 2013 RESTRICTED STOCK UNIT AGREEMENT

THIS AMENDMENT TO 2013 RESTRICTED STOCK UNIT AGREEMENT (“Amendment”), by and
between Bryn Mawr Bank Corporation (the “Corporation”) and Frederick C. Peters
II (the “Grantee”), is dated as of August 20, 2014.

WHEREAS, the Corporation and the Grantee entered into a certain Bryn Mawr Bank
Corporation Restricted Stock Unit Agreement For Employees (Service/Performance
Based) Subject to the 2010 Long Term Incentive Plan dated August 16, 2013 (the
“Agreement”); and

WHEREAS, in anticipation of the Grantee’s retirement as President and Chief
Executive Officer of the Corporation, the Compensation Committee of the Board of
Directors of the Corporation has resolved to allow the Grantee’s continued
service as a member of the Board of Directors of the Corporation following his
retirement as an employee of the Corporation to be credited towards his
potential vesting in the restricted stock units granted to him under the
Agreement.

NOW, THEREFORE, the Corporation and the Grantee hereby agree to amend the
Agreement in the following respects:

1. Section 3.a. of the Agreement shall be revised to read as follows:

a. Vesting Period. Vesting of the RSUs is subject to the completion of continued
service by the Grantee from the Date of Grant to August 15, 2016 (the “Vesting
Period”). The RSUs will vest upon expiration of the applicable Vesting Period
and achievement of the Performance Goals as defined in subsection 3.b., but only
if the Grantee remains continuously employed by the Corporation or continues to
serve as a member of the Board of Directors of the Corporation through the end
of the applicable Restricted Period or as otherwise provided herein.

2. The first and second sentences of Section 5 of the Agreement shall be revised
to read as follows:

5. Death, Disability or Retirement. In the event the Grantee shall both
(a) cease to be an employee of the Corporation by reason of normal or late
retirement, early retirement with the consent of the Compensation Committee, a
transfer by the Grantee in a spinoff, death, or total and permanent disability
as determined by the Compensation Committee, and (b) cease to be a member of the
Board of Directors of the Corporation with the consent of the Compensation
Committee, or by reason of death or total and permanent disability as determined
by the Compensation Committee, then the service-period requirement on a fraction
of the Grantee’s RSUs will be deemed to have been fulfilled. The numerator of
such fraction with respect to the RSUs shall be greater of (x) the number of
full calendar months that have elapsed in the Vesting Period prior to Grantee’s
cessation of employment as described in clause (a), or (y) the number of full
calendar months that have elapsed in the Restricted Period prior to the
Grantee’s cessation of service as a member of the Board of Directors of the
Corporation as described in clause (b), and the denominator shall be the number
of months in the Vesting Period.

3. Capitalized terms used herein and not otherwise defined in this Amendment
shall have the meanings given to them in the Agreement. Except as set forth in
this Amendment, the terms and provisions of the Agreement are hereby ratified
and declared to be in full force and effect. This



--------------------------------------------------------------------------------

Amendment shall be governed by the provisions of the Agreement, as amended by
this Amendment, which provisions are incorporated herein by reference. This
Amendment shall become effective upon its execution, which may occur in one or
more counterparts and by electronic or facsimile transmission, each of which
shall be deemed an original, but all of which together shall constitute one and
the same document.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
a duly authorized officer, and the Grantee has hereunto set his hand, effective
as of this 20th day of August, 2014.

 

BRYN MAWR BANK CORPORATION By:  

/s/ Geoffrey L. Halberstadt

Name:   Geoffrey L. Halberstadt Title:   Corporate Secretary GRANTEE

/s/ Frederick C. Peters

Fredrick C. Peters, II